205 F.2d 152
In the Matter of REGENCY, Inc., Bankrupt. William Henig, Trustee, Agnes Ford, Executrix of the Estate of L. Stanley Ford, Attorney for the Trustee, and Paul T. Huckin, Attorney for the Trustee, Appellants.
No. 11033.
United States Court of Appeals Third Circuit.
Argued June 8, 1953.
Decided June 29, 1953.
Rehearing Denied August 19, 1953.

Appeal from the United States District Court for the District of New Jersey; Richard Hartshorne, Judge.
Paul T. Huckin, Englewood, N. J., for appellants.
Abraham H. Sles, Jersey City, N. J. (Eichmann & Seiden, Jersey City, N. J., on the brief), for appellee.
Before BIGGS, Chief Judge, and KALODNER and STALEY, Circuit Judges.
PER CURIAM.


1
A careful examination of the record in this case and consideration of the briefs and oral arguments of counsel for the parties convince us that the court below committed no error. Accordingly, the judgment appealed from will be affirmed.